Citation Nr: 1430576	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied service connection for left ear hearing loss, tinnitus, and a bilateral knee disorder.  Service connection for right ear hearing loss was granted.  

In a July 2009 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  Therefore, those issues are no longer on appeal.  In July 2010, the Board remanded the remaining issue of entitlement to service connection for a bilateral knee disorder for additional development.

The Veteran and his spouse testified at hearings before a Decision Review Officer at the RO in May 2009 and an Acting Veterans Law Judge sitting at the RO in March 2010.  Transcripts of both hearings are associated with the claims file.  

The Board also notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System) folders associated with the Veteran's claim.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2010, the Veteran and his spouse testified at a Board hearing before an Acting Veterans Law Judge sitting at the RO.  A May 2014 letter informed the Veteran that the Acting Veterans Law Judge who conducted the March 2010 Board hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new Board hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  In a response received by the Board in June 2014, the Veteran indicated that he wished to testify at a new Board hearing before a Veterans Law Judge conducted via video-conference.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing. 

Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge to be conducted via video-conference.  The Veteran and his representative should be notified of the date, time, and place of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


